Citation Nr: 0807628	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetic retinopathy, 
to include as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In January 2005, the Board denied the veteran's claim of 
entitlement to service connection for diabetic retinopathy, 
to include as due to service-connected diabetes mellitus.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2005, the Court vacated the Board's decision and remanded the 
claim to the Board for readjudication consistent with the 
directives specified in a joint motion.  The Board then 
remanded the matter in January 2006 for additional 
evidentiary development.  The case now has been returned to 
the Board for further appellate consideration.

The Board notes that the veteran's claim of entitlement to an 
initial disability rating higher than 20 percent for the 
residuals of a right ankle injury was remanded by the Board 
in January 2005.  His claims of entitlement to service 
connection for skin cancer, bilateral hearing loss, and 
tinnitus also were remanded in January 2005.  Those claims 
are referred to the originating agency for appropriate 
action.


FINDING OF FACT

The veteran does not have diabetic retinopathy or any other 
eye disability related to diabetes mellitus.




CONCLUSION OF LAW

Diabetic retinopathy was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in November 
2002 and March 2006.  These letters informed him of the 
evidence that would support his claim, and the March 2006 
letter specifically informed him that he should submit any 
pertinent evidence in his possession or provide VA with the 
information necessary for it to obtain such evidence.  
Following the provision of the required notice, the 
originating agency readjudicated the veteran's claim in 
August 2007.  

Although notice with respect to the disability-rating and 
effective-date elements of the claims was not provided until 
August 2007, after the initial adjudication of the claim, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for diabetic retinopathy, 
to include as due to service-connected diabetes mellitus, is 
not warranted.  Consequently, no disability rating or 
effective date will be assigned so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

The record reflects that the veteran has been afforded 
appropriate VA examinations and that service medical records 
and other pertinent VA and private medical records have been 
obtained.  Records also have been obtained from the Social 
Security Administration.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A thorough review of the medical evidence of record reveals 
that the veteran does not have diabetic retinopathy or any 
other eye disability that is related to his service-connected 
diabetes mellitus.

Initially, the Board notes that the record does not show, and 
the veteran does not contend, that diabetic retinopathy or 
any diabetes-related eye disability was present during the 
veteran's active duty.  There also is no medical evidence 
suggesting that the veteran has an eye disability that is 
related to active duty.  Accordingly, service connection 
cannot be granted on a direct basis.  See Caluza, 7 Vet. App. 
at 506.

With respect to the issue of service connection on a 
secondary basis, the Board notes that a November 2002 VA 
outpatient treatment record includes a diagnosis of 
"diabetes mellitus/neuropathy/retinopathy," and a March 
2006 VA examination report includes a diagnosis of "diabetic 
retinopathy by patient history."  However, no evidence of 
diabetic retinopathy was noted after physical examination in 
either medical record, and there is no other clinical 
evidence in these records that supports the diagnoses 
rendered.

Significantly, the majority of the medical evidence of record 
reflects that the veteran does not have diabetic retinopathy 
or a diabetes-related eye disability.  A December 2001 VA 
examination report notes that the veteran reported having 
blurred vision in his right eye "secondary to a sugar 
problem," but physical examination revealed no evidence of 
diabetic retinopathy and no diagnosis of that disability was 
rendered.  At an October 2002 VA examination, the veteran 
denied having been told that he had diabetic retinopathy.  
Although VA outpatient treatment records dated in June 2001, 
March 2003, May 2006, and October 2006 note the veteran's 
complaints of blurred vision, dry eyes, and eye irritation, 
these treatment records include no diagnosis of diabetic 
retinopathy or any diabetes-related eye disability.  Indeed, 
the October 2006 treatment record specifically notes that the 
veteran did not have non-proliferative diabetic retinopathy 
or clinically significant diabetic macular edema.

The report of a March 2007 VA eye examination confirms that 
the veteran does not have diabetic retinopathy or a diabetes-
related eye disability.  The report notes that the veteran 
complained of decreased, blurry vision and chronic dryness in 
both eyes.  After reviewing the claims files and physically 
examining the veteran, the examiner diagnosed non-insulin 
dependent diabetes mellitus and dry eye syndrome.  The 
examiner specifically noted that there were no signs 
consistent with background diabetic retinopathy or clinically 
significant macular edema in either eye and that there were 
no current intraocular or periocular complications related to 
the veteran's diabetes.

With respect to the veteran's diagnosed dry eye syndrome, the 
Board acknowledges that a January 2003 VA treatment record 
suggests that the condition may have been worsened by his 
diabetes.  However, a October 2006 VA outpatient treatment 
record relates this condition to a past LASIK procedure, 
rather than the veteran's diabetes.  The March 2007 VA 
examiner also opined that the veteran's dry eye syndrome was 
not related to his diabetes but rather resulted from his 1998 
LASIK treatment.

In order to be considered for service connection, a claimant 
first must have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Here, the preponderance of the medical evidence establishes 
that the veteran does not have diabetic retinopathy.  
Although the veteran might sincerely believe that he has this 
disability, as a lay person, he is not competent to render a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Additionally, although the record reflects 
that the veteran has a diagnosis of dry eye syndrome, the 
preponderance of the competent medical evidence of record 
links that condition to his LASIK treatment, rather than his 
service-connected diabetes mellitus.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim; 
therefore, the benefit-of-the-doubt rule does not apply, and 
service connection is not warranted.  38 U.S.C.A. § 5107(b); 
Alemany, 9 Vet. App. at 519.


ORDER

Service connection for diabetic retinopathy, to include as 
due to service-connected diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


